Citation Nr: 0908802	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
disabling for lumbar strain with disc disease (hereinafter a 
low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served from July 1995 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision which denied 
entitlement to an increased rating for the Veteran's 
noncompensable, service-connected low back disability.  

This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Unfortunately, this matter must be remanded for additional 
development.

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the Veteran is receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain 
records from other government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).   In a March 2006 
statement, the Veteran indicated that she filed for Social 
Security disability benefits.  No attempt to obtain these 
records has been made.  The RO should request copies of the 
Veteran's SSA medical records and any determination of 
benefits made by SSA.

Because the matter must be remanded to obtain SSA records, 
the Board takes this opportunity to further develop the 
record.  In the March 2006 statement, the Veteran indicated 
that she submitted to chiropractic treatment on a weekly 
basis, physical therapy three times a week, and occasional 
message therapy in conjunction with her low back disability.  
Additionally, during the Veteran's December 2005 VA 
examination, the examiner noted that the Veteran was 
hospitalized after she fell downstairs as a result of sharp 
low back pain.  These records are not currently contained in 
the claims file.  The Board finds that these records would be 
helpful in the adjudication of this matter as they are 
relevant to treatment for her low back disability.  
Therefore, the RO should assist the Veteran in obtaining 
these records in accordance with 38 C.F.R. § 3.159(e).  

Additionally, the Board observes that the Veteran was last 
afforded a VA examination for compensation purposes in 
December 2005.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
The examination of record does not address the Veteran's 
additional symptoms in accordance with the ratings criteria.  
In particular, the Veteran indicated in a March 2006 
statement that she has experienced incapacitating episodes.  
Furthermore, her representative provided in a September 2006 
statement that the Veteran is on a regiment of muscle 
relaxers and pain relievers.  These additional symptoms of, 
and treatment for, her low back disability are sufficient to 
trigger VA's duty to assist the Veteran in obtaining an 
additional examination.  As such, after the RO obtains the 
above-mentioned records, the Veteran should be scheduled for 
a VA examination to determine the current severity of her 
service-connected low back disability.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that case.  
As this case is being remanded for other matters, the AOJ now 
has the opportunity to correct any defects in the VCAA 
notices previously provided to the Veteran.



Accordingly, the case is REMANDED for the following action:

1.	The RO  should send the Veteran a 
corrective VCAA notice, pursuant to the 
holding in Vazquez-Flores v. Peake, 
that includes the following:

a.	Notice to the Veteran that she 
must provide, or ask VA to obtain, 
medical or lay evidence 
demonstrating a worsening or 
increase in severity of her 
service-connected disability and 
the effect that worsening has on 
her employment and daily life; and

b.	Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5237 
(2008), the formula for rating 
lumbosacral or cervical strain, 
and any other applicable 
diagnostic codes and of the fact 
that her rating will be determined 
by applying the relevant 
Diagnostic Codes.

2.	The RO should obtain the Social 
Security Administration (SSA) records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate 
them in the claims file.  All efforts 
to obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

3.	The RO should assist the Veteran in 
obtaining the additional medical 
records indicated by the Veteran in her 
March 2006 statement, including 
chiropractic treatment, physical 
therapy, and message therapy, and 
associate these records in the claims 
file.  All efforts to assist the 
Veteran in obtaining these non-Federal 
records should be well documented and 
should comply with 38 C.F.R. 
§ 3.159(e).  

4.	Then, after obtaining the above-
mentioned records, schedule the Veteran 
for a VA examination to determine the 
current nature and severity of her low 
back disability.  The claims folder 
must be made available and the examiner 
must note in the examination report 
that the claims folder was reviewed in 
conjunction with the examination.  Any 
appropriate testing should be 
conducted, and the results reviewed, 
prior to the final opinion.  The 
examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  

5.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




